NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                       JUL 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


MICHAEL B. WILLIAMS,                              No. 14-15907

              Plaintiff - Appellant,              D.C. No. 1:13-cv-02104-MJS

   v.
                                                  MEMORANDUM*
VICKIE MADRID, MSW,

              Defendant - Appellee.

                     Appeal from the United States District Court
                         for the Eastern District of California
                     Michael J. Seng, Magistrate Judge, Presiding**

                               Submitted June 22, 2015***

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        Michael B. Williams, a pre-trial civil detainee under California’s Sexually

Violent Predators (“SVP”) Act, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations. We
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Williams consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Huftile v.

Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We affirm.

      The district court properly dismissed Williams’s action because Williams

failed to allege facts sufficient to state any cognizable claims. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally

construed, a plaintiff must allege facts sufficient to state a plausible claim); see

also Allen v. Illinois, 478 U.S. 364, 368-70 (1986) (sexually-dangerous-person

commitment proceedings are not “criminal” within the meaning of the Fifth

Amendment’s guarantee against compulsory self-incrimination); Inouye v. Kemna,

504 F.3d 705, 712 n.7 (9th Cir. 2007) (test for Establishment Clause violation);

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of retaliation

claim).

      AFFIRMED.




                                           2                                    14-15907